UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6032



REGINALD EUGENE HAYDEN,

                                             Plaintiff - Appellant,

          versus


BARBARA F. TAYLOR,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-956-R)


Submitted:   June 12, 1997                  Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Eugene Hayden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a federal inmate, appeals the district court's

order denying relief on his Bivens* complaint under 28 U.S.C.A.
§ 1915(A) (West 1994 & Supp. 1997). We have reviewed the record and

the district court's opinion and find that this appeal is frivo-

lous. Accordingly, we dismiss the appeal on the reasoning of the

district court. Hayden v. Taylor, No. CA-96-956-R (W.D. Va. Nov.

25, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2